


Exhibit 10.1
INCREMENTAL FACILITY AMENDMENT dated as of July 2, 2013 (this “Amendment”),
among ASPECT SOFTWARE PARENT, INC., a Delaware corporation (“Parent”), ASPECT
SOFTWARE, INC., a Delaware corporation (the “Borrower”), ASPECT SOFTWARE GROUP
HOLDINGS LTD., an exempted company organized under the laws of the Cayman
Islands (“TopCo”), DAVOX INTERNATIONAL HOLDINGS, LLC, a Delaware limited
liability company, the LENDERS party thereto, including the INCREMENTAL LENDERS
(as defined below), and JPMORGAN CHASE BANK, N.A., as Administrative Agent under
the Credit Agreement referred to below (the “Administrative Agent”), to the
CREDIT AGREEMENT dated as of May 7, 2010 (as amended by that certain Amendment
No. 1, dated as of November 14, 2012, and as further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Parent, the
Borrower, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent and Issuing Bank, and JPMorgan Chase Bank, N.A. and Bank of
America, N.A., as Co-Syndication Agents and certain affiliates of Borrower which
are no longer parties to the Credit Agreement. Capitalized terms used herein
shall have the meanings ascribed to them herein or if not defined herein shall
have the meaning provided in the Credit Agreement.
WHEREAS, pursuant to the Credit Agreement, the Lenders have made Term Loans,
Revolving Commitments and/or Revolving Loans, as applicable, to the Borrower on
the terms and subject to the conditions set forth therein;
WHEREAS, Parent, the Borrower, the Lenders party hereto and the Incremental
Lenders (as defined below) desire to amend the Credit Agreement to, among other
things, (a) modify certain negative covenants and financial covenants in the
Credit Agreement and (b) modify certain other terms and conditions of the Credit
Agreement, in each case on the terms and subject to the conditions set forth
herein.
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has
requested that the Incremental Lenders provide Incremental Term Loans under a
new incremental delayed draw senior secured term loan facility (the “Delayed
Draw Facility”) to the Borrower under the Credit Agreement in an aggregate
principal amount equal to $85,000,000. Subject to the terms and conditions
herein, the Incremental Term Loans under the Delayed Draw Facility (the “Delayed
Draw Incremental Term Loans”) would be available on a single occasion (the
“Delayed Draw Funding Date”) occurring after the Delayed Draw Incremental
Closing Date and on or prior to the Delayed Draw Termination Date (defined
below);
WHEREAS, the Incremental Lenders are willing to provide the Delayed Draw
Incremental Term Loans to the Borrower pursuant to the terms and subject to the
conditions set forth herein; and
WHEREAS, J.P. Morgan Securities LLC and Merrill Lynch, Pierce, Fenner & Smith
Incorporated will act as joint lead arrangers and joint bookrunners in respect
of the Delayed Draw Incremental Term Loans and Delayed Draw Facility specified
herein;
NOW, THEREFORE, the parties hereto hereby agree as follows:
SECTION 1. Defined Terms. As used in this Amendment, the following additional
terms have the meanings specified below:
“Amendment Transaction Costs” means all fees, costs and expenses incurred or
payable by Parent, the Borrower or any Subsidiary in connection with the
Amendment Transactions.
“Amendment Transactions” means (a) the execution and delivery of this Amendment
by each Person party hereto, the satisfaction and/or waiver of the conditions to
the effectiveness hereof and the consummation of the transactions contemplated
hereby (including the borrowing of the Delayed Draw Incremental Term Loans), (b)
the making of the Delayed Draw Incremental Term Commitments and Delayed Draw
Incremental Term Loans to the Borrower, (c) one or more acquisitions by Borrower
permitted under the Credit Agreement financed in whole or in part by the
proceeds of the Delayed Draw Incremental Term Loans and (d) the payment of
Amendment Transaction Costs.




--------------------------------------------------------------------------------




“Delayed Draw Facility” has the meaning assigned to such term in the recitals
hereof.
“Delayed Draw Funding Date” has the meaning assigned to such term in Section 3
hereof.
“Delayed Draw Incremental Closing Date” means July 2, 2013.
“Delayed Draw Incremental Term Commitment” means, with respect to each
Incremental Lender, the commitment of such Incremental Lender to make a Delayed
Draw Incremental Term Loan hereunder on or prior to the Delayed Draw Termination
Date, expressed as an amount representing the maximum principal amount of the
Delayed Draw Incremental Term Loans to be made by such Incremental Lender
hereunder, as such commitment may be reduced or increased from time to time
pursuant to assignments by or to such Incremental Lender pursuant to Section
9.04 of the Credit Agreement. The initial amount of each Incremental Lender's
Delayed Draw Incremental Term Commitment is set forth on Schedule 1 hereto or in
the Assignment and Assumption pursuant to which such Incremental Lender shall
have assumed its Delayed Draw Incremental Term Commitment. The aggregate
principal amount of the Delayed Draw Incremental Term Commitments of all
Incremental Lenders as of the Delayed Draw Incremental Closing Date is
$85,000,000.
“Delayed Draw Incremental Term Loan” has the meaning assigned to such term in
the recitals hereof.
“Delayed Draw Commitment Fee” has the meaning assigned to such term in Section 3
hereof.
“Delayed Draw Termination Date” means September 30, 2013.
“Incremental Lenders” means the Persons listed on Schedule 1 hereto and their
respective successors and assigns as permitted under the Credit Agreement.
SECTION 2. Delayed Draw Incremental Term Commitments; Use of Proceeds. (a)
Subject to the terms and conditions set forth herein and in the Credit Agreement
(including Section 2.02 thereof), each Incremental Lender severally agrees to
make to the Borrower a Delayed Draw Incremental Term Loan in a single loan on
the Delayed Draw Funding Date in a principal amount not exceeding such
Incremental Lender's Delayed Draw Incremental Term Commitment. Unless previously
terminated, the Delayed Draw Incremental Term Commitments of each Incremental
Lender shall automatically be terminated at 5:00 p.m., New York City time, on
the earlier of the Delayed Draw Funding Date and the Delayed Date Termination
Date. Notwithstanding anything to the contrary contained herein, the funded
portion of each Delayed Draw Incremental Term Loan (i.e., the amount advanced in
cash to the Borrower on the Delayed Draw Funding Date) shall be equal to 99.0%
of the principal amount of such Delayed Draw Incremental Term Loan (it being
agreed that the Borrower shall be obligated to repay 100.00% of the principal
amount of each such Delayed Draw Incremental Term Loan, the Delayed Draw
Incremental Term Loans shall amortize based on 100.00% of the principal amount
of each Delayed Draw Incremental Term Loan and interest shall accrue on 100.00%
of the principal amount of each such Delayed Draw Incremental Term Loan, in each
case as provided herein and in the Credit Agreement as amended hereby).
(a)Notwithstanding anything herein or in the Credit Agreement to the contrary,
upon the funding of the Delayed Draw Incremental Term Loans, (i) all accrued but
unpaid interest on the Tranche B Term Loans shall be paid in full in accordance
with the terms of the Credit Agreement, (ii) the Delayed Draw Incremental Term
Loans shall be allocated ratably to the remaining portion of each Interest
Period then applicable to the Tranche B Term Loans based on the allocation of
the Tranche B Term Loans to such Interest Periods at such time, (iii) the
Delayed Draw Incremental Term Loans and the Tranche B Term Loans shall
thereafter be deemed to comprise the same Class of Term Loans (i.e., Tranche B
Term Loans) and any reference in the Loan Documents to the Tranche B Term Loans
or Term Loans (or similar terms) shall also refer to the Delayed Draw
Incremental Term Loans and (iv) the Incremental Lenders with respect to the
Delayed Draw Incremental Term Loans and the Term Lenders with respect to the
Tranche B Term Loans shall thereafter be deemed to comprise the same Class of
Lenders (i.e., Tranche B Term Lenders) and any reference in the Loan Documents
to the Tranche B Term Lenders or Term Lenders (or similar terms) shall also
refer to the Delayed Draw Incremental Term Lenders.
(b)Amounts borrowed under this Section 2 and repaid or prepaid may not be
reborrowed. Delayed Draw Incremental Term Loans may be comprised entirely of ABR
Loans or Eurodollar Loans, as further provided in the Credit Agreement. Amounts
borrowed under this Section 2 shall reduce, on a dollar-for-dollar basis, the
aggregate principal amount of Incremental Term Loans that are permitted to be
borrowed pursuant to Section 2.20(a) of the Credit Agreement.
(c)The Delayed Draw Incremental Term Loans shall rank pari passu in right of
payment in respect of the Collateral and with the Obligations and guaranteed on
a pari passu basis, in each case in respect of the Revolving Commitments and the
Tranche B Term Loans on an equal and ratable basis.




--------------------------------------------------------------------------------




(d)The Borrower shall use the proceeds of the Delayed Draw Incremental Term
Loans solely to finance one or more acquisitions permitted under the Credit
Agreement (the “Contemplated Acquisition”) and to pay Amendment Transaction
Costs.
SECTION 3. Delayed Draw Commitment Fee. The Borrower hereby agrees to pay to the
Administrative Agent for the account of each Incremental Lender having a Delayed
Draw Incremental Term Commitment a commitment fee (the “Delayed Draw Commitment
Fee”), which shall accrue during the period from and including the Delayed Draw
Incremental Closing Date to but excluding the earliest of (x) the date of
borrowing of the Delayed Draw Incremental Term Loans (such date, the “Delayed
Draw Funding Date”), (y) the Delayed Draw Termination Date and (z) the date on
which the Delayed Draw Incremental Term Commitments are otherwise terminated or
reduced to zero (the earliest of (x), (y) and (z), the “Commitment Fee
Termination Date”), on the average daily unused amount of the Delayed Draw
Incremental Term Commitment of such Incremental Lender at a rate per annum equal
to the Applicable Rate in respect of the Tranche B Term Loans applicable to
Eurodollar Loans multiplied by (a) 0% for the period from and including the
Delayed Draw Incremental Closing Date up to and including the 30th day after the
Delayed Draw Incremental Closing Date , (b) 50% for the period from and
including the 31st day after the Delayed Draw Incremental Closing Date up to and
including the 60th day after the Delayed Draw Incremental Closing Date and (c)
100% thereafter. The Delayed Draw Commitment Fee shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The Delayed Draw
Commitment Fee shall be earned and payable in full on the Delayed Draw
Commitment Fee Termination Date.
SECTION 4. Amendments to Section 1.01. (a) Section 1.01 of the Credit Agreement
is hereby amended by adding the following definitions in the appropriate
alphabetical order:
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Delayed Draw Funding Date” has the meaning specified in Section 1 of the
Delayed Draw Incremental Term Amendment.
“Delayed Draw Incremental Closing Date” has the meaning specified in Section 1
of the Delayed Draw Incremental Term Amendment.
“Delayed Draw Incremental Term Commitment” has the meaning specified in Section
1 of the Delayed Draw Incremental Term Amendment.
“Delayed Draw Incremental Term Amendment” means the Incremental Facility
Amendment dated as of July 2, 2013, among Parent, the Borrower, the Lenders
party thereto and the Administrative Agent.
“Excluded Swap Guarantor” means TopCo or any Loan Party all or a portion of
whose Guarantee of, or grant of a security interest to secure, any Swap
Obligation (or any Guarantee thereof) is or becomes unenforceable or is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof).
“Excluded Swap Obligations” means, with respect to TopCo or any Loan Party, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
TopCo or such Loan Party of, or the grant by TopCo or such Loan Party of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes unenforceable or is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof). If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes unenforceable or is or becomes illegal.
“Repricing Transaction” means, with respect to the Tranche B Term Loans, as
applicable, the prepayment or refinancing of all or a portion of such Term Loans
concurrently with the incurrence by the Borrower of any long-term bank debt
financing or any other financing similar to such Term Loans (other than such
prepayments or repayments in connection with an acquisition not permitted under
this Agreement, a sale of substantially all of the assets of Parent and its
Subsidiaries, an IPO or a Change in Control), in each case having a lower all-in
yield than the Applicable Rate in respect of such Term Loans which shall be
determined taking into account any applicable interest rate margins, interest
rate floors and up-front fees or original issue discount paid or payable
generally to lenders providing such existing or replacement tranche, but
excluding any arrangement, structuring or similar fees payable in connection
therewith not paid or payable to all the lenders providing such tranche. For
purposes of this defined term, original




--------------------------------------------------------------------------------




issue discount and upfront fees shall be equated to interest margins in a manner
consistent with generally accepted financial practice based on an assumed
four-year life to maturity (or, if less, the remaining life to maturity).
“Swap Obligations” means, with respect to TopCo or any Loan Party, an obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of § 1a(47) of the Commodity Exchange Act.
(a)The definition of the term “Commitment” in Section 1.01 of the Credit
Agreement is hereby amended by inserting the text “, Delayed Draw Incremental
Term Commitment” immediately after the text “Tranche B Term Commitment” in such
definition.
(b)The definition of the term “Consolidated EBITDA” in Section 1.01 of the
Credit Agreement is hereby amended by (i) inserting the text “(A) solely for
purposes of calculating the Applicable Rate for Revolving Loans,” immediately
before the text “from” in clause (viii) thereof and (ii) inserting the text “(B)
otherwise, from the Delayed Draw Incremental Closing Date until the Tranche B
Term Maturity Date” immediately before clause (ix).
(c)The definition of the term “Interest Period” in Section 1.01 of the Credit
Agreement is hereby amended by deleting the text “nine or”.
(d)The definition of the term “Permitted Acquisition” in Section 1.01 of the
Credit Agreement is hereby amended by (i) replacing the text in clause (d) “have
been (or simultaneously with the consummation of such acquisition shall be)
taken” with “will have been taken within 30 days after the consummation of such
acquisition (or such longer period as the Administrative Agent may agree to in
its sole discretion)” and (ii) adding the following at the end thereof: “;
provided, further, that to the extent any Subsidiary relatively
contemporaneously consummates a Foreign Acquisition involving the affiliates of
the target of an otherwise Permitted Acquisition, such Foreign Acquisition shall
constitute part of such Permitted Acquisition”.
(e)The definition of the term “Pro Forma Basis” in Section 1.01 of the Credit
Agreement is hereby amended by
(i)
inserting the text “, all repayments, repurchases, redemptions, defeasances or
other discharges of Indebtedness” immediately prior to the text “and all sales”;
and

(ii)
replacing clause (b) of such definition in its entirety with the following:

(iii)
(b) have been realized or for which the steps necessary for realization have
been taken or are reasonably expected to be taken within (x) solely with respect
to any Permitted Acquisition consummated with the proceeds of Loans under the
Delayed Draw Incremental Term Commitments, 12 calendar months after such
Permitted Acquisition or (y) if otherwise, 180 days (or, in the case of cost
savings related to general administrative restructuring, 12 calendar months)
following the Transactions, such Permitted Acquisition (other than a Permitted
Acquisition described in the immediately preceding clause (x)) or such sale,
transfer or other disposition, and as certified by its Financial Officer,
provided that, in the case of this clause (b), if cost savings are included in
any pro forma calculations based on the reasonable expectation that steps
necessary for realization of such cost savings will be taken within (x) solely
with respect to any Permitted Acquisition consummated with the proceeds of Loans
under the Delayed Draw Incremental Term Commitments, 12 calendar months of such
Permitted Acquisition or (y) if otherwise, 180 days (or, in the case of cost
savings related to general administrative restructuring, 12 calendar months) of
the Transactions, a Permitted Acquisition (other than a Permitted Acquisition
described in the immediately preceding clause (x)) or a sale, transfer or other
disposition, then on and after the date that is (x) solely with respect to any
Permitted Acquisition consummated with the proceeds of Loans under the Delayed
Draw Incremental Term Commitments, 12 calendar months after the date of such
Permitted Acquisition or (y) if otherwise, 180 days (or, in the case of cost
savings related to general administrative restructuring, 12 calendar months)
after the date of the Transactions, such Permitted Acquisition (other than a
Permitted Acquisition described in the immediately preceding clause (x)) or
sale, transfer or other disposition, such pro forma calculations shall not give
effect to such cost savings to the extent that the steps necessary for
realization were not actually taken during such 180-day (or 12-calendar-month,
as applicable) period).

SECTION 5. Amendments to Section 2.10(a). On (and subject to the occurrence of)
the Delayed Draw Funding Date, Section 2.10(a) of the Credit Agreement shall be
amended by (a) increasing the amount under the column heading “Amount” in such
Section from (i) $5,000,000 to $6,100,000 for each amortization date from (and
including (or, if the Delayed Draw Funding Date occurs after September 30, 2013,
excluding)) September 30, 2013, to (and including) December 31, 2014 and (ii)
$1,250,000 to $1,525,000 for each amortization date from (and including) March
31, 2015, to (and including) March 31, 2016 and (b) replacing the text
“$470,000,000” in the last row of the table in such Section with the text
“Remaining principal amount of Tranche B Term Loans”.




--------------------------------------------------------------------------------




SECTION 6. Amendments to Section 2.11. Section 2.11 of the Credit Agreement is
hereby amended by inserting immediately after Section 2.11(f) thereof the
following Section 2.11(g):
“(g)    In the event any Tranche B Term Loans are subject to a Repricing
Transaction (i) that occurs prior to the earlier of (A) the date that is six
months after the Delayed Draw Incremental Closing Date and (B) the date, if any,
on which the Loans under the Delayed Draw Incremental Term Commitments are
funded, then each Lender whose Tranche B Term Loans are prepaid or repaid in
whole or in part, or which is required to assign any of its Tranche B Term Loans
pursuant to Section 9.02(c), in connection with such Repricing Transaction,
shall be paid an amount equal to 1.00% of the aggregate principal amount of such
Lender's Tranche B Term Loans so prepaid, repaid, assigned or repriced, (ii)
that occurs on or after the date, if any, on which the Loans under the Delayed
Draw Incremental Term Commitments are funded but prior to the date that is one
year after the Delayed Draw Incremental Closing Date, then each Lender whose
Tranche B Term Loans are prepaid or repaid in whole or in part, or which is
required to assign any of its Tranche B Term Loans pursuant to Section 9.02(c),
in connection with such Repricing Transaction, shall be paid an amount equal to
2.00% of the aggregate principal amount of such Lender's Tranche B Term Loans so
prepaid, repaid, assigned or repriced or (iii) that occurs on or after the date
that is one year after the date, if any, on which the Loans under the Delayed
Draw Incremental Term Commitments are funded but prior to the date that is two
years after the Delayed Draw Incremental Closing Date, then each Lender whose
Tranche B Term Loans are prepaid or repaid in whole or in part, or which is
required to assign any of its Tranche B Term Loans pursuant to Section 9.02(c),
in connection with such Repricing Transaction, shall be paid an amount equal to
1.00% of the aggregate principal amount of such Lender's Tranche B Term Loans so
prepaid, repaid, assigned or repriced.”
SECTION 7. Amendments to Section 5.12. Section 5.12 of the Credit Agreement is
hereby amended by adding the following at the end thereof: “provided, that to
the extent any Subsidiary is formed in connection with or in contemplation of a
Permitted Acquisition or any Subsidiary is acquired pursuant to a Permitted
Acquisition, the Collateral and Guarantee Requirement shall not be required to
be satisfied until the date specified in clause (d) of the definition of
“Permitted Acquisition” applicable thereto.
SECTION 8. Amendments to Section 5.13. Section 5.13 of the Credit Agreement is
hereby amended by adding the following new clause (c) in alphabetical order
thereto: “(c) Notwithstanding anything herein to the contrary, no such further
assurances specified herein shall be required to be taken in connection with any
Permitted Acquisition until the Collateral and Guarantee Requirements are
required to be satisfied with respect thereto as set forth in clause (d) of the
definition of “Permitted Acquisition”.
SECTION 9. Amendments to Section 6.04.
(a)Section 6.04(b) of the Credit Agreement is hereby amended by inserting in
such Section the text (i) “(exclusive of any acquisitions consummated prior to
the Delayed Draw Incremental Closing Date)” immediately after the text
“$200,000,000” and (ii) “(provided that (x) solely for purposes of an
acquisition permitted under the Credit Agreement financed in whole or in part by
the proceeds of the Delayed Draw Incremental Term Loans, this limit shall be
increased by $10,000,000 and (y) for all purposes, such amount shall be
exclusive of any acquisitions consummated prior to the Delayed Draw Incremental
Closing Date)” after the text “$20,000,000”.
SECTION 10. Amendments to Section 6.13. On (and subject to the occurrence of)
the Delayed Draw Funding Date, Section 6.13 of the Credit Agreement shall be
amended by replacing the table therein at such time in its entirety with the
following table:
Period
Ratio
Effective Date through September 30, 2012
6.15 to 1.00
October 1, 2012, through December 31, 2012
7.10 to 1.00
January 1, 2013, through March 31, 2013
7.50 to 1.00
April 1, 2013, through June 30, 2013
7.75 to 1.00
July 1, 2013, through September 30, 2013
7.60 to 1.00
October 1, 2013, through December 31, 2013
7.50 to 1.00
January 1, 2014, through March 31, 2014
7.35 to 1.00
April 1, 2014, through June 30, 2014
7.00 to 1.00
July 1, 2014, through September 30, 2014
6.80 to 1.00
October 1, 2014, through December 31, 2014
6.50 to 1.00
January 1, 2015, through June 30, 2015
6.15 to 1.00
July 1, 2015, through December 31, 2015
5.90 to 1.00
January 1, 2016, and thereafter
5.55 to 1.00





--------------------------------------------------------------------------------






SECTION 11. Amendments to Section 6.14. On (and subject to the occurrence of)
the Delayed Draw Funding Date, Section 6.14 of the Credit Agreement shall be
amended by replacing the table therein at such time in its entirety with the
following table:
Date
Amount
April 1, 2013, through June 30, 2013
4.90 to 1.00
July 1, 2013, through September 30, 2013
4.85 to 1.00
October 1, 2013, through December 31, 2013
4.75 to 1.00
January 1, 2014, through March 31, 2014
4.65 to 1.00
April 1, 2014, through June 30, 2014
4.45 to 1.00
July 1, 2014, through September 30, 2014
4.25 to 1.00
October 1, 2014, through December 31, 2014
3.85 to 1.00
January 1, 2015, through December 31, 2015
3.55 to 1.00
January 1, 2016, and thereafter
3.35 to 1.00



SECTION 12. Amendments to Section 6.15. On (and subject to the occurrence of)
the Delayed Draw Funding Date, Section 6.15 of the Credit Agreement shall be
amended by replacing the text “$12,500,000” with the text “$15,000,000”.
SECTION 13. Amendment of the Guarantee and Collateral Agreement. Effective as of
the Delayed Draw Incremental Closing Date, the Collateral Agreement is hereby
amended as follows:
(a)The definition of the term “Obligations” in Section 1.02 of the Collateral
Agreement is hereby amended by inserting the following text immediately after
the period at the end of such definition:
“Notwithstanding the foregoing, in the case of any Excluded Swap Guarantor,
“Obligations” shall not include Excluded Swap Obligations of such Excluded Swap
Guarantor.”
(b)Article II of the Collateral Agreement is hereby amended by inserting
immediately after Section 2.06 thereof the following Section 2.07:
“SECTION 2.07 Cross-Guaranty. Each Guarantor that is not an Excluded Swap
Guarantor at the time the Guarantee or the grant of the security interest
hereunder, in each case, by any Loan Party, becomes effective with respect to
any Swap Obligation, hereby jointly and severally, absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support to each Loan
Party with respect to such Swap Obligation as may be needed by such Loan Party
from time to time to honor all of its obligations under its Guarantee and the
other Loan Documents in respect of such Swap Obligation (but, in each case, only
up to the maximum amount of such liability that can be hereby incurred without
rendering such Guarantor's obligations and undertakings under this Article II
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each such Guarantor under this Section shall remain in full force and effect
until the Loan Document Obligations have been Paid in Full. Each such Guarantor
intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “support or other
agreement” for the benefit of, each Loan Party for all purposes of §
1a(18)(A)(v)(II) of the Commodity Exchange Act.”
(c)Section 5.02 of the Collateral Agreement is hereby amended by inserting the
following text immediately prior to the final paragraph of such provision.
“Notwithstanding the foregoing, no amounts received from any Excluded Swap
Guarantor shall be applied to any Excluded Swap Obligations of such Excluded
Swap Guarantor.”
SECTION 14. Amendment of the TopCo Guarantee Agreement. Effective as of the
Delayed Draw Incremental Closing Date, the TopCo Guarantee Agreement is hereby
amended as follows:
(a)The definition of the term “Obligations” in Section 1.02 of the Collateral
Agreement is hereby amended by inserting the following text immediately after
the period at the end of such definition:
“Notwithstanding the foregoing, in the case of any Excluded Swap Guarantor,
“Obligations” shall not include Excluded Swap Obligations of such Excluded Swap
Guarantor.”
(b)Article II of the TopCo Guarantee Agreement is hereby amended by:




--------------------------------------------------------------------------------




(i)inserting the following text immediately prior to the final paragraph of
Section 2.05 of the TopCo Guarantee Agreement:
“Notwithstanding any provision of this Agreement to the contrary, no amounts
received from any Excluded Swap Guarantor shall be applied to any Excluded Swap
Obligations of such Excluded Swap Guarantor.”
(c)inserting immediately after Section 2.06 thereof the following Section 2.07:
“SECTION 2.07 Cross-Guaranty. TopCo, to the extent that it is not an Excluded
Swap Guarantor at the time the Guarantee hereunder becomes effective with
respect to any Swap Obligation, hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Loan Party
with respect to such Swap Obligation as may be needed by such Loan Party from
time to time to honor all of its obligations under its Guarantee and the other
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Guarantor's obligations and undertakings under this Article II
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
the Guarantor under this Section shall remain in full force and effect until the
Loan Document Obligations have been Paid in Full. The Guarantor intends this
Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “support or other agreement” for the
benefit of, each Loan Party for all purposes of § 1a(18)(A)(v)(II) of the
Commodity Exchange Act.”
SECTION 15. Amendment to Exhibit A. Exhibit A to the Credit Agreement is hereby
amended and restated to read in its entirety as set forth in Exhibit A hereto.
SECTION 16. Waiver. From the Delayed Draw Incremental Closing Date until the
Delayed Draw Termination Date, the Lenders party hereto (including the
Incremental Lenders) hereby waive the requirements in clauses (ii), (iii) and
(iv) of Section 2.20(a) of the Credit Agreement solely with respect to the
Delayed Draw Facility; provided that such waivers shall automatically expire on
the Delayed Draw Termination Date if the Delayed Draw Funding Date has not
occurred, with the same effect as if such waivers had not become effective on
the Delayed Draw Incremental Closing Date.
SECTION 17. Conditions Precedent to the Effectiveness of the Amendment. This
Amendment shall become effective as of the first date on which each of the
following conditions is satisfied (or waived by the Lenders party hereto
(including the Incremental Lenders)):
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto (including the consent of Lenders constituting the Required
Lenders) either (A) a counterpart of this Amendment signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include facsimile or electronic transmission (including Adobe pdf file) of a
signed signature page of this Amendment ) that such party has signed a
counterpart of this Amendment.
(b)The Administrative Agent shall have received an opinion (addressed to the
Administrative Agent and the Lenders and dated the Delayed Draw Incremental
Closing Date) from each of (i) Kirkland & Ellis LLP, New York counsel to the
Loan Parties and (ii) local counsel in the Cayman Islands and, in the case of
each such opinion required by this paragraph, in form and substance reasonably
satisfactory to the Administrative Agent and consistent with prior opinions
provided to the Administrative Agent by counsel to the Loan Parties, covering
such other matters relating to TopCo, the Loan Parties, the Loan Documents or
the Amendment Transactions as the Administrative Agent shall reasonably request.
Each of Parent and the Borrower hereby requests such counsel to deliver such
opinions.
(c)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent may reasonably request relating to the organization,
existence and good standing of TopCo and each Loan Party, the authorization of
the Amendment Transactions and any other legal matters relating to TopCo, the
Loan Parties, the Loan Documents or the Amendment Transactions (including
information required by the Act), all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.
(d)The representations and warranties of TopCo and each Loan Party set forth in
the Loan Documents (including this Amendment) that are qualified by
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct, and the representations and warranties that are not so qualified shall
be true and correct in all material respects, in each case on and as of the
Delayed Draw Incremental Closing Date (other than with respect to any
representation and warranty that expressly relates to an earlier date, in which
case such representation and warranty shall be true and correct, or true and
correct in all material respects, as the case may be, as of such earlier date).
(e)At the time of and immediately after giving effect to the effectiveness of
this Amendment, no Default shall have occurred and be continuing.
(f)TopCo shall have entered into a reaffirmation agreement (the “TopCo
Reaffirmation Agreement”), in form and substance reasonably acceptable to the
Administrative Agent.
(g)The Incremental Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.




--------------------------------------------------------------------------------




(h)The Administrative Agent shall have received all fees and other amounts due
and payable by any Loan Party on or prior to the Delayed Draw Incremental
Closing Date, including (i) to the extent invoiced, reimbursement or payment of
all reasonable out-of-pocket expenses (including fees, charges and disbursements
of counsel) required to be reimbursed or paid by any Loan Party under any Loan
Document and (ii) an amendment fee, payable to the Adminstrative Agent for the
account of each Lender consenting to this Amendment, in an amount equal to 0.25%
of the aggregate amount of the Revolving Commitments held by such Lender and the
outstanding principal amount of Tranche B Term Loans held by such Lender, in
each case immediately prior to giving effect to this Amendment.
SECTION 18. Delayed Draw Incremental Term Loans. The obligations of the
Incremental Lenders to make the Delayed Draw Incremental Term Loans hereunder on
the Delayed Draw Funding Date shall be subject to the satisfaction (or waiver by
each Lender then having a Delayed Draw Incremental Term Commitment) of each of
the following conditions:
(a)The Delayed Draw Incremental Closing Date shall have occurred.
(b)The Administrative Agent shall have received from the Borrower, at or prior
to the time required by Section 2.03 of the Credit Agreement, a Borrowing
Request with respect to the Delayed Draw Incremental Term Loans.
(c)The representations and warranties of TopCo and each Loan Party set forth in
the Loan Documents (including this Amendment) that are qualified by
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct, and the representations and warranties that are not so qualified shall
be true and correct in all material respects, in each case on and as of the
Delayed Draw Funding Date (other than with respect to any representation and
warranty that expressly relates to an earlier date, in which case such
representation and warranty shall be true and correct, or true and correct in
all material respects, as the case may be, as of such earlier date).
(d)At the time of and immediately after giving effect to the making of the
Delayed Draw Incremental Term Loans and the application of the proceeds
therefrom, no Default shall have occurred and be continuing.
(e)The First-Lien Leverage Ratio for the most-recently ended fiscal quarter of
Parent for which financial statements are required to have been delivered
pursuant to Section 5.01(a) or Section 5.01(b) of the Credit Agreement, as
applicable, determined on a Pro Forma Basis after giving effect to the Amendment
Transactions (including the funding of the Delayed Draw Incremental Term Loans,
the application of the proceeds therefrom and the assumption of any acquired
debt in connection with a Contemplated Acquisition), shall be less than 4.00 to
1.00.
(f)Parent shall have delivered to the Administrative Agent a certificate of its
Financial Officer to the effect set forth in clause (e), together with all
calculations relevant thereto, including reasonably detailed calculations
demonstrating compliance with clause (e) above.
SECTION 19. Representations and Warranties. Each of TopCo, Parent, the Borrower
and the other Loan Parties hereto hereby represents and warrants to the
Administrative Agent and to each of the Lenders (including the Incremental
Lenders) that:
(a)Each of TopCo and the Loan Parties has all corporate or other organizational
power and authority to execute, deliver and perform its obligations under this
Amendment and the TopCo Reaffirmation Agreement, as applicable, and to effect
the Amendment Transactions.
(b)The Amendment Transactions to be entered into by it have been duly authorized
by all necessary corporate or other organizational action. This Amendment has
been duly authorized, executed and delivered by it and constitutes a legal,
valid and binding obligation of TopCo, Parent, the Borrower and each other Loan
Party, enforceable against each of them in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
(c)The representations and warranties of TopCo and each Loan Party set forth in
the Loan Documents (including this Amendment) that are qualified by
“materiality”, “Material Adverse Effect” or similar language are true and
correct, and the representations and warranties that are not so qualified are
true and correct in all material respects, in each case on and as of the date
hereof (other than with respect to any representation and warranty that
expressly relates to an earlier date, in which case such representation and
warranty shall be true and correct, or true and correct in all material
respects, as the case may be, as of such earlier date).
(d)No Default exists or would result from the Amendment or the Amendment
Transactions.
SECTION 20. Incremental Lenders. Each Person that is an assignee with respect to
a Delayed Draw Incremental Term Commitment pursuant to Section 9.04 of the
Credit Agreement shall automatically become a party to this Amendment and shall
be an “Incremental Lender” for all purposes hereof with respect to Delayed Draw
Incremental Term Commitments.
SECTION 21. Reaffirmation. Each of the Loan Parties (which, for purposes of this
Section 21, shall exclude TopCo) hereby acknowledges that it expects to receive
substantial direct and indirect benefits as a result of this Amendment and the
transactions contemplated hereby. Each Loan Party hereby consents to this
Amendment and the transactions contemplated hereby, and hereby (a) reaffirms and
confirms its guarantees, pledges, grants and other commitments and obligations,
as applicable, under the Loan Documents to which it is party, (b) affirms and
confirms its obligations to indemnify and other commitments and obligations
under the Loan Documents to which it is a party, and (c) agrees that,




--------------------------------------------------------------------------------




notwithstanding the effectiveness of this Amendment and the transactions
contemplated hereby, (i) the Loan Documents to which it is a party, as amended
supplemented and otherwise modified hereby, shall continue to be in full force
and effect and (ii) all guarantees, pledges, grants and other obligations
thereunder shall continue to be in full force and effect and shall accrue to the
benefit of the Secured Parties.
SECTION 22. Credit Agreement. Except as expressly set forth herein, this
Amendment (a) shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, Parent, the Borrower or any other Loan Party under the
Credit Agreement or any other Loan Document, and (b) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Loan Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect. Nothing herein shall be deemed to entitle Parent, the Borrower
or any other Loan Party to any future consent to, or waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. After the date this Amendment
becomes effective, any reference in the Loan Documents to the Credit Agreement,
the Collateral Agreement or the TopCo Guarantee Agreement shall mean the Credit
Agreement, the Collateral Agreement or the TopCo Guarantee Agreement, as the
case may be, in each case as modified hereby. This Amendment shall constitute an
“Incremental Facility Amendment” and “Loan Document”, the Delayed Draw
Incremental Closing Date shall constitute an “Incremental Facility Closing
Date”, each Delayed Draw Incremental Term Loan shall constitute an “Incremental
Term Loan” and each Incremental Lender shall constitute a “Lender”, in each case
for all purposes of the Credit Agreement and the other Loan Documents.
SECTION 23. Applicable Law; Waiver of Jury Trial. (a)THIS AMENDMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(a)EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.
SECTION 24. Counterparts; Amendment. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile transmission or other electronic
imaging shall be effective as delivery of a manually executed counterpart of
this Amendment. This Amendment may not be amended nor may any provision hereof
be waived except pursuant to a writing signed by Parent, the Borrower, the
Administrative Agent and each Incremental Lender.
SECTION 25. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment.
SECTION 26. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.
SECTION 27. Construction. The rules of construction specified in Section 1.02 of
the Credit Agreement also apply to this Amendment.


[Signature Pages Follow]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.


ASPECT SOFTWARE PARENT, INC.,
By
 
/s/ Robert J. Krakauer
 
Name: Robert J. Krakauer
 
Title: President





ASPECT SOFTWARE, INC.,
By
 
/s/ Robert J. Krakauer
 
Name: Robert J. Krakauer
 
Title: Chief Financial Officer





--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Administrative Agent,
By
 
/s/ Goh Siew Tan
 
Name: Goh Siew Tan
 
Title: Vice President
 
 
 
 
 



SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT DATED AS OF JULY 2, 2013, TO
THE CREDIT AGREEMENT DATED AS OF MAY 7, 2010 AS AMENDED NOVEMBER 14, 2012, AMONG
ASPECT SOFTWARE PARENT, INC., ASPECT SOFTWARE, INC., AS BORROWER, THE LENDERS
PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND ISSUING
BANK, AND JPMORGAN CHASE BANK, N.A. AND BANK OF AMERICA, N.A., AS CO-SYNDICATION
AGENTS
Name of Institution:
 
 
 
 
 
By
 
 
Name:
Title:





By
 
 
Name:
Title:





